UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):October 19, 2007 NORTHERN STATES FINANCIAL CORPORATION (Exact Name of Registrant as Specified in its Charter) 000-19300 (Commission File Number) Delaware 36-3449727 (State or other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 1601 North Lewis Avenue P.O.Box 39 Waukegan, Illinois60085 (Address of Principal Executive Offices) (847)244-6000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On October 19, 2007, Northern States Financial Corporation (the “Company”) announced its earnings results for the quarter ended September 30, 2007.Attached as Exhibit99.1 is a copy of the press release relating to the Company’s earnings results, which is incorporated herein by reference. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NORTHERN STATES FINANCIAL CORPORATION Date: October 19, 2007 By: /s/Thomas M. Nemeth Thomas M. Nemeth Vice President and Treasurer 3 INDEX TO EXHIBITS Exhibit 99.1 Press release dated October 19, 2007. 4
